OPINION — AG — **** SEWER ROOTER SERVICE — LICENSING **** PERSONS OPERATING A SEWER CLEANING OR SEWER CLEARING SERVICE ARE REQUIRED TO HAVE A LICENSE, AS DIRECTED BY 59 O.S. 1961 1006 [59-1006] CITE: OPINION NO. 67-427, 59 O.S. 1961 1003 [59-1003] (TODD MARKUM)
SEWER ROOTER SERVICE — LICENSING Persons operating a sewer cleaning or sewer clearing service are required to have a license, as directed by 59 O.S. 1006 [59-1006] (1961).  Attorney General has considered your request for an opinion concerning the question asked in your letter received in this office June 21, 1971. In that letter, you state: "Request an opinion concerning Oklahoma Statutes 59, paragraph 59 O.S. 1003 [59-1003], 9 (c) pertaining to sewer rooter service.  "The basic question is whether or not an individual operating a sewer rooter service only and not actually performing the duties of a plumber should be required to have a license as outlined in paragraph 1006 of subject Statutes." This office has considered this same question previously and has rendered an opinion concerning the issue involved. I am enclosing a copy of this Opinion, Opinion No. 67-427, for your consideration. The Attorney General concurs with the opinion expressed in Opinion No. 67-427, and therefore, it is the opinion of the Attorney General that anyone operating a sewer rooter service would be required to obtain a license as directed by Title 59 O.S. 1006 [59-1006] (1961).  (Todd Markum)